DETAILED ACTION
Election/Restrictions
Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4-06-2022.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art teaches similar thermally-expansive sheets, the prior art does not teach or reasonably suggest the use of cesium tungsten oxide or lanthanum hexaboride as the electromagnetic wave heat conversion material in such a sheet.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka, JP2005206728 (cited herein according to a machine translation).
Regarding claims 1, 2, and 4, Tanaka teaches a thermally expandable ink comprising an epoxy binder, a thermally expandable foaming agent that expands when heated, and a copper powder (corresponding to the claimed “electromagnetic wave heat conversion material”); see [0006] and [0016]-[0017]. Tanaka teaches that the ink can be printed onto a substrate such as ITO (corresponding to the claimed “base”) to form a discontinuous pattern with multiple regions of ink material in different areas of a first side of the substrate (Fig. 7, 8, and 10, [0030]). 

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishitsuji et al., US Pat. No. 5122430.
Regarding claims 1, 2 and 4, Nishitsuji teaches a thermally expandable sheet comprising a base (1 of Fig. 1-2) and a thermally expansive layer comprising a binder, a thermally expansive material, and an electromagnetic wave-heat conversion material (2 and 4 of Fig. 1-2); see col. 2 ln. 31-50 and specific examples 1-11 of col. 4 - col. 14. Nishitsuji teaches that the material can be printed to form a discontinuous pattern on the substrate with multiple regions of ink material in different areas of a first side of the substrate (Fig. 1-2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishitsuji et al., US Pat. No. 5122430, as applied above.
Regarding claim 5, the teachings of Nishitsuji differ from the present invention in that Nishitsuji does not teach varying the amount of thermal conversion material with respect to binder in the different areas of the substrate. It would, however, have been obvious to one of ordinary skill in the art to select an appropriate amount of thermal conversion material in each area of the substrate based on the desired amount of heating (and associated thermal expansion) in each area, as Nishitsuji teaches that the purpose of the invention is to create a three-dimensional object with different heights in different regions.
Regarding claim 6, the teachings of Nishitsuji differ from the present invention in that Nishitsuji does not teach the presence of a thermally expansive layer provided on the opposite side of the substrate. It would, however, have been obvious to one of ordinary skill in the art to provide the thermally expansive material on both sides of the substrate, as doing so would allow one to make a double-sided product. 
Regarding claim 7, the teachings of Nishitsuji differ from the present invention in that although Nishituji teaches a thermoplastic material (col. 2 ln. 22), Nishitsuji does not teach that the amount of deformation of the base is greater than the distention height of the thermally expansive layer. It would, however, have been obvious to one of ordinary skill in the art to select an appropriate relative dimension for the base and thermally-expanded material based on the intended geometry of the desired product. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/               Primary Examiner, Art Unit 1785